G «a». 
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE  
IN AND FOR NEW CASTLE COUNTY 3; 
STATE OF DELAWARE )  
“9 753'
; E3 w:
v. ) ID No. 1503012316
)
CHARLES HOWARD, ;
)
Defendant. )
)
ORDER

On this 16th day of November, 2015, IT IS ORDERED as follows:
Defendant’s Motion to Suppress is DENIED.

John S. Taylor, Esquire, Deputy Attorney General, Delaware Department of
Justice, Wilmington, Delaware. Attorney for the State of Delaware.

Beth D. Savitz, Esquire, Assistant Public Defender, Public Defender’s
Office, Wilmington, Delaware. Attorney for the Defendant.

Scott, J.

 

ngroductiglﬂ
Before the Court is Defendant Charles Howard’s (“Defendant”)
Motion to Suppress, brought by counsel. Defendant argues that he was
searched and seized in Violation of his Fourth Amendment rights, pursuant
to an illegal trafﬁc stop. The Court has reviewed the parties’ submissions

and held a suppression hearing. For the following reasons, the Defendant’s

Motion to Suppress is DENIED.

    

On March 19, 2015, Corporal William Draper of the Wilmington
Police Department (“WPD”) was monitoring the Downtown Visions
cameras. While monitoring the video feed of the 900 block of North Pine
Street, Cpl. Draper observed a grey Ford Explorer with tag number
XC743894. He also observed a black male, wearing red sneakers, a grey
sweatshirt, and blue jeans, repeatedly go in and out of the grey vehicle.
Finally, Cpl. Draper observed the individual engage in conduct, which was
in his training and experience, consistent with hand to hand drug
transactions.

Cpl. Draper advised Ofﬁcers Patrick Malloy and Kevin Lubeck of
WPD what he observed. The ofﬁcers drove to the Explorer’s location. As

they arrived, the vehicle was pulling away. The ofﬁcers followed, calling in

 

to the Data Center for a registration inquiry on the vehicle’s temporary tag.

The Data Center ran the tag through DELJIS and informed the ofﬁcers that
there was no record for the listed registration.

The ofﬁcers activated their lights and pulled over the vehicle. Upon
approaching the vehicle, one ofﬁcer requested the occupants’ pedigree
information. The driver was identiﬁed as Desdani Leatherburry. It was later
discovered that the vehicle’s temporary registration was valid and the

vehicle was registered to Ms. Leatherburry’s father.

Ofﬁcer Malloy approached the front passenger, Defendant Charles
Howard, who Ofﬁcer Malloy observed was wearing the same clothing as
described to him by Cpl. Draper. Defendant initially gave his name as
Derrick Johnson, with a date of birth of August 6, 1992. When that named
returned invalid in DELJIS, Defendant was asked to step out of the vehicle
and Ofﬁcer Malloy asked Defendant for his name again. This time
Defendant gave his correct name and date of birth. Defendant was arrested

for the criminal charge of Criminal Impersonation and then patted down by

Ofﬁcer Malloy.

Contraband was found on Defendant’s person during the search
incident to his arrest. Ofﬁcer Malloy testiﬁed that the vehicle was then

towed to WPD based on Cpl. Draper’s observations of apparent contraband

in the vehicle, which was indicative of a large quantity of drugs. Both Ms.

Leatherburry and Defendant were detained and taken back to the police

station. At the police station, the ofﬁcers found additional contraband in the

vehicle pursuant to a search consented to by Ms. Leatherburry.
_l_’arties.’___Cog_tentions.

Defendant argues that the ofﬁcers lacked probable cause to stop the
vehicle because the vehicle’s temporary registration was valid, and that but
for that illegal stop of the vehicle, the ofﬁcers would not have gotten to the
point of asking for Defendant’s name or discovering the capiases pending
for Defendant’s arrest. As such, Defendant argues that any evidence or

information after the stop was unlawﬁilly obtained.

Defendant also argues that the ofﬁcers extended the stop longer than
was necessary to determine if there had been a violation of the motor vehicle
code. Defendant asserts that questioning and detaining him was not part of
ﬁnding out whether or not the vehicle was properly registered.

Defendant argues further that the vehicle search at the trafﬁc stop was
illegal because Defendant was already removed from the vehicle and in

custody. Thus, Defendant asserts that the search subsequent to that unlawful

search is also unlawful.

Finally, Defendant argues that his detention was illegal from its
inception, and that the subsequent searches were tainted by illegality of the
detention. Defendant argues that, for these reasons, any evidence seized
from him should be suppressed as fruit of the poisonous tree.

The State argues ﬁrst that the ofﬁcers had reasonable suspicion to stop
the vehicle. The State also argues that the stop was valid, despite the later
discovery that the vehicle’s registration was valid. The State further argues
that the ofﬁcers were allowed to request all passengers’ pedigree
information. Finally, the State argues that Defendant had no expectation of
privacy in the vehicle.

Discussion:

An individual's right to be free from unreasonable governmental
searches and seizures is secured by the Fourth Amendment of the United
States Constitution.1 The Fourth Amendment guarantees “the right of the
people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures...”2

“Under the Fourth Amendment, a trafﬁc stop is reasonable if it is

supported by reasonable suspicion or probable cause to believe that a trafﬁc

1 See Terry v. Ohio, 392 US. 1, 8 (1968); Quarles v. State, 696 A.2d 1334, 1336 (Del.
1997).
2 US. Const. Amend. IV.

 

violation has occurred.”3 Even if it is later determined that there was in fact
no violation, an ofﬁcer’s mistake as to an objective fact at the time of the

stop may still be properly considered in determining whether the ofﬁcer had

reasonable suspicion.4

Moreover, the scope and duration of the detention must be reasonably

related to the initial justiﬁcation for the trafﬁc stop.5 During a routine trafﬁc

6

stop, all passengers are subject to some scrutiny. The Delaware Supreme

Court has held that during a routine trafﬁc stop, the police may question a
passenger about his or her identity, and that those questions are not beyond
the scope of a reasonable investigation.7

 person only has standing to challenge evidence seized as a result of
a Violation of one's own constitutional rights.8 The petitioner must
demonstrate his own “legitimate expectation of privacy in the invaded
place” before he may challenge the validity of a search or seizure.9 For

purposes of protection under the Fourth Amendment, automobiles are

3 State v. Rickard“ 23°73“ 1“47. 151 (Del. Super. 2010), afﬁd 30 A.3d 782 (Del. 2011)

 
  
 
        
   

.. '“  1’"   5° “*5” '-  “WL 453210 (Del. Feb. 22, 2006).

-,: - I_‘. " ' ' 3,. 2001).

 "  37 ._ I, __  ' {$007) (“[E]ven when the wrongdoing is only
bad driving, [a] passenger will expect to be subject to some scrutiny....”).

7 Loper v. State, 8 A.3d 1169, 1173 (Del. 2010) (quoting Mills v. State, 900 A.2d 101
(Table), 2006 WL 1027202, at *2 (Del. 2006) (“[Q]uestions concerning a suspect’s
identity are a routine and accepted part [of an investigatory stop].”).

3 Mills, 2006 WL 1027202.
9 Wilson v. State, 812 A.2d 225 (Del. 2002) (citing Rakas v. Illinois, 439 US. 128

(1978)).

J!— ___  —._ —.—l _

treated differently than houses.10 A passenger who does not own or exercise
control over a vehicle does not possess a reasonable expectation of privacy

1 Therefore, a mere passenger in a

in the- vehicle in which he is traveling.1
vehicle does not have standing to challenge a search.12 The only standing
that the passenger has is in the narrow context of objecting to the seizure of
his person.13

In Mills v. State, the defendant argued that he was illegally detained at
the time of the motor vehicle stop and that the fruits of that detention should
have been suppressed.14 The court in Mills held that the defendant lacked
standing to seek suppression of the fruits discovered as a result of the
driver’s arrest because the defendant did not own or exercise control over
the vehicle, and therefore had no reasonable expectation of privacy in the
vehicle’s trunk where the evidence was found.15 Furthermore, the court in
Mills speciﬁcally acknowledged that, while the defendant had “no standing

with respect to the stop and search of the vehicle, he [had] standing to object

to the circumstances under which his person was seized.”16

'0 Rakas, 439 us. 128.

3 See Mills, 2006 WL 1027202; see Rakas, 439 US. 128,,
1d.

‘3 Jarvis v. State, 600 A.2d 38, n.1 (Del. 1991).

'4 Mills, 2006 WL 1027202, at *1.

15
Id.

’6 Id. at *2.

In this case, the Court ﬁrst addresses the issue of standing. Defendant
does not have standing to challenge the trafﬁc stop or the search of the
vehicle because he did not own or control the vehicle. The Court ﬁnds the
facts in this case are substantially similar to those in Mills. Here, Defendant
has standing to object to the circumstances under which his person was
seized, but he has no standing with respect to the stop of the vehicle and
evidence found as a result of the vehicle search.17 The vehicle was driven by
Ms. Leatherburry and registered to her father. There is no evidence that
Defendant owned the vehicle or exercised control over it. Moreover, Ms.
Leatherburry later consented to a search of the vehicle at the police station.
Thus, as a passenger in the vehicle, Defendant had no reasonable expectation
of privacy inside the vehicle. Accordingly, Defendant has no standing to
suppress evidence obtained from the vehicle pursuant to the trafﬁc stop and

its consensual search.

Furthermore, the Court ﬁnds that the stop was valid because the
ofﬁcers had sufﬁcient reasonable suspicion for the stop. Although it was
later discovered that the vehicle’s temporary registration was in fact valid,
the ofﬁcers believed there to be no valid registration for the vehicle at the

time of the stop. This mistaken belief may still be properly considered in

 

r7 Mills, i006 =WL"1027202, Qt * 1; Jarvis, 600 A.2d 38 at n.1.

evaluating whether there was reasonable suspicion at the time of the stop
because the information was an “objective fact” obtained from the DELJIS
Data Center.18 The evidence submitted by the State shows that the vehicle
tag was correctly relayed from the ofﬁcers and received by the Data Center
operator.” Moreover, there is no evidence to suggest that the Data Center is
untrustworthy.20 It follows then, that the ofﬁcers reasonably believed at the
time of the stop that the vehicle’s temporary registration was invalid. As
such, it does not matter whether the registration information was, in fact,
correct.21 The information from the Data Center was sufﬁcient to form
reasonable articulable suspicion that Ms. Leatherburry was committing a
motor vehicle offense, at the time of the stop.22

Defendant does, however, have standing to challenge the
circumstances under which his person was searched and seized.23 On this
issue, the Court ﬁnds that the trafﬁc stop did not exceed its reasonable

duration or scope because the police may question a passenger about his

4

identity during a routine trafﬁc stop.2 Furthermore, the ofﬁcers had

reasonable suspicion for further investigation into Defendant’s true identity

 

24 See Loper, 8 A.3d at 1173.

upon discovering that Defendant had provide the ofﬁcers with a fake name

and date of birth.

Moreover, the Court ﬁnds that the ofﬁcers had probable cause to
arrest Defendant for Criminal Impersonation after Defendant admitted to
initially giving Ofﬁcer Malloy a false name and date of birth. As such,
Defendant was validly searched incident to that arrest. Accordingly, the
evidence found on Defendant’s person as a result thereof should not be
suppressed.

For the reasons discussed above, Defendant’s Motion to Suppress, is

hereby DENIED.

IT IS SO ORDERED.

 

 

 

10